 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   QUALCOMM INCORPORATED,                              Case No.: 17cv1375 DMS(MDD)
12                                      Plaintiff,
                                                         ORDER DENYING QUALCOMM’S
13   v.                                                  MOTION FOR RECONSIDERATION
14   APPLE INCORPORATED,
15                                    Defendant.
16
     APPLE INCORPORATED,
17
                              Counter Claimant,
18
     v.
19
     QUALCOMM INCORPORATED,
20
                             Counter Defendant.
21
22
23         This case comes before the Court on Qualcomm’s motion for reconsideration of the
24   Court’s September 18, 2018 Markman Order. Specifically, Qualcomm moves the Court to
25   reconsider its finding that claim 7 of the ‘558 Patent is invalid as indefinite. Apple filed
26   an opposition to the motion, and Qualcomm filed a reply.
27         “Reconsideration is appropriate if the district court (1) is presented with newly
28   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,

                                                     1
                                                                                17cv1375 DMS(MDD)
 1   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
 2   County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Here, Qualcomm
 3   argues the Court’s finding of indefiniteness was clearly erroneous. Qualcomm specifically
 4   takes issue with the Court’s reliance on Multilayer Stretch Cling Film Holding, Inc. v.
 5   Berry Plastics Corp., 831 F.3d 1350 (Fed. Cir. 2016), in coming to that conclusion. The
 6   Court agrees with Qualcomm that the claims in this case are not drafted in the same form
 7   as the claims at issue in Multilayer Stretch, i.e., the claims here do not recite the “consisting
 8   of” language and are not written in Markush form. However, the general concepts
 9   surrounding the relationship of independent and dependent claims still apply here. Those
10   concepts require a claim in dependent form to “contain a reference to a claim previously
11   set forth and then specify a further limitation of the subject matter claimed.” 35 U.S.C. §
12   112 ¶ 4 (emphasis added).
13         Qualcomm asserts claim 7 meets this requirement, but the Court is not persuaded.
14   And the analogy it sets out in its brief appears to be inapt. According to Qualcomm,
15         A simple analogy for claim 6 is a wireless device that is operative to call
           China. … The analog for claim 7 would be a wireless device that is operative
16
           to call China and also operative to call Japan. In order to infringe claim 6, the
17         device must only be operative to call China, whereas for claim 7, it must be
           operative to call both China and Japan.
18
19   (Mem. of P. & A. in Supp. of Mot. at 2.) Here, however, claim 7 does not provide a second,
20   additional limitation on claim 6. Unlike the analogy set out above, it does not require that
21   the supply generator be operative to generate the second supply voltage based on the
22   envelope signal and the boosted supply voltage and the first supply voltage. Rather, it
23   states the supply generator “is operative to generate the second supply voltage based on the
24   envelope signal and either the boosted supply voltage or the first supply voltage.” The
25   “operative to” language may provide more flexibility than the “consisting of” language
26   found in Multilayer Stretch, but it does not allow for noncompliance with § 112 ¶ 4.
27
28

                                                     2
                                                                                    17cv1375 DMS(MDD)
 1         Qualcomm has not shown that the Court committed “clear error” in finding claim 7
 2   of the ‘558 Patent indefinite. Accordingly, Qualcomm’s motion for reconsideration is
 3   denied.
 4         IT IS SO ORDERED.
 5   Dated: December 17, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           17cv1375 DMS(MDD)
